Title: To George Washington from Thomas Jefferson, 20 June 1792
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] June 20. 92.

Th: Jefferson, with his respects to the President, incloses him a publication by mister Knox an Under-secretary of state in England, who seems to have been the true parent of the British system with respect to our commerce. he asks the favour of the President to read the paper No. 18—page 60—as it shews the expectation of what would be done on our part, & an acknolegement of the injury it would do them, could we enforce it. papers 12. & 13. are also interesting: but not so pointedly so.
